Exhibit 10.8

EXECUTION VERSION

 

 

Dated as of October 25, 2019

TRTX 2019-FL3 ISSUER, LTD.,
as Issuer,

and

TPG RE FINANCE TRUST MANAGEMENT, L.P.,
as Collateral Manager

COLLATERAL MANAGEMENT AGREEMENT

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

Page

1.

Management Services.

1

2.

Delegation of Duties.

5

3.

Purchase and Sale Transactions; Brokerage.

6

4.

Representations and Warranties of the Issuer.

8

5.

Representations and Warranties of the Collateral Manager.

9

6.

Expenses.

10

7.

Fees.

10

8.

Non‑Exclusivity.

11

9.

Conflicts of Interest.

11

10.

Records; Confidentiality.

14

11.

Term.

15

12.

Removal, Resignation and Replacement.

15

13.

Liability of Collateral Manager.

19

14.

Obligations of Collateral Manager.

22

15.

No Partnership or Joint Venture.

23

16.

Notices.

23

17.

Succession; Assignment.

24

18.

No Bankruptcy Petition/Limited Recourse.

25

19.

Rating Agency Information.

25

20.

Miscellaneous.

26

Exhibit AAdvisory Committee Guidelines

 

 

 

6‑i‑

 

--------------------------------------------------------------------------------

 

THIS COLLATERAL MANAGEMENT AGREEMENT, dated as of October 25, 2019 (this
“Agreement”), is entered into by and between TRTX 2019-FL3 ISSUER, LTD., an
exempted company incorporated with limited liability under the laws of the
Cayman Islands (together with its successors and assigns permitted hereunder,
the “Issuer”), and TPG RE FINANCE TRUST MANAGEMENT, L.P., a limited partnership
organized under the laws of the State of Delaware (“TPG Manager” or, in its
capacity as Collateral Manager, together with its successors and assigns in such
capacity, the “Collateral Manager”).  Capitalized terms used herein but not
otherwise defined herein shall have the respective meanings ascribed thereto in
the Indenture, dated as of the date hereof (the “Indenture”), by and among the
Issuer, TRTX 2019-FL3 CO-ISSUER, LLC, as co‑issuer (the “Co‑Issuer”), WILMINGTON
TRUST, NATIONAL ASSOCIATION, as trustee (the “Trustee”), WELLS FARGO BANK,
NATIONAL ASSOCIATION as note administrator, paying agent, calculation agent,
transfer agent, authentication agent, backup advancing agent and designated
transaction representative (in such capacities, the “Note Administrator”) and
custodian, and TRTX MASTER CLO LOAN SELLER, LLC, as advancing agent (the
“Advancing Agent”).

WHEREAS, the Issuer desires to engage the Collateral Manager to provide the
services described herein and the Collateral Manager desires to provide such
services;

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the parties hereto hereby agree as follows:

1.Management Services.  The Collateral Manager is hereby appointed as the
Issuer’s exclusive agent to provide the Issuer with certain services in relation
to the Collateral specified herein and in the Indenture.  Accordingly, the
Collateral Manager accepts such appointment and shall provide the Issuer with
the following services (in accordance with all applicable requirements of the
Indenture, the Servicing Agreement and this Agreement, including, without
limitation, the Collateral Management Standard):

(a)determining specific Collateral Interests (including Reinvestment Collateral
Interests) to be purchased and the timing of such purchases, as permitted by the
Indenture;

(b)determining specific Eligible Investments to be purchased or sold and the
timing of such purchases and sales, in each case, as permitted by the Indenture;

(c)effecting or directing the purchase of Collateral Interests and Eligible
Investments, effecting or directing the sale of Collateral Interests and
Eligible Investments, and directing the investment or reinvestment of proceeds
therefrom in Reinvestment Collateral Interests, in each case, as permitted by
the Indenture;

(d)negotiating with obligors of Collateral Interests as to proposed
modifications or waivers of the Asset Documents;

(e)taking action, or advising the Trustee and Note Administrator with respect to
actions to be taken, with respect to the Issuer’s exercise of any rights
(including, without limitation, voting rights, tender rights and rights arising
in connection with the bankruptcy or insolvency of an obligor of a Collateral
Interest or the consensual or non‑judicial

 

--------------------------------------------------------------------------------

 

restructuring of the debt or equity of an obligor of a Collateral Interest) or
remedies in connection with Collateral Interests and Eligible Investments, as
provided in the related Asset Documents, and participating in the committees or
other groups formed by creditors of an obligor of any Collateral Interest, or
taking any other action with respect to Collateral Interests and Eligible
Investments which the Collateral Manager determines, in accordance with the
Collateral Management Standard (and subject to the applicable provisions of the
Servicing Agreement, dated as of the date hereof (the “Servicing Agreement”), by
and among the Issuer, the Trustee, the Note Administrator, the Advancing Agent,
the Collateral Manager, Situs Asset Management LLC, as servicer and Situs
Holdings, LLC, as special servicer), is in the best interests of all of the
Noteholders in accordance with and as permitted by the terms of the Indenture;

(f)consulting with each Rating Agency at such times as may be reasonably
requested by any Rating Agency in compliance with Section 19 of this Agreement
and providing each Rating Agency with any information reasonably requested in
connection with such Rating Agency’s maintenance of its ratings of the Notes and
their assigning credit indicators to prospective Collateral Interests, if
applicable, and estimating the ratings that such Rating Agency would assign to
prospective Collateral Interests, as permitted or required under the Indenture;

(g)determining whether specific Collateral Interests are Credit Risk Collateral
Interests or Defaulted Collateral Interests, and determining whether such
Collateral Interests, and any other Collateral Interests that are permitted or
required to be sold pursuant to the Indenture, should be sold; and, with respect
to any proposed sale or exchange of a Credit Risk Collateral Interest, and
directing the Trustee to effect a disposition of any such Collateral Interests,
subject to, and in accordance with the Indenture; and, solely with respect to
any Credit Risk Collateral Interest, providing notice of such determination
(including information relating to the basis for such determination) to DBRS so
long as DBRS is one of the Rating Agencies, and if a Collateral Interest that is
a Defaulted Collateral Interest is not sold or otherwise disposed of by the
Issuer within three years of such Collateral Interest becoming a Defaulted
Collateral Interest, using commercially reasonable efforts to cause the Issuer
to sell or otherwise dispose of such Collateral Interest as soon as commercially
practicable thereafter;

(h)(i) monitoring the Collateral Interests on an ongoing basis, (ii) determining
the U/W Stabilized NCF DSCR and As‑Stabilized LTV of each Collateral Interest in
accordance with the Indenture, (iii) determining the market value of any
Collateral Interest in connection with determining the Calculation Amount when
required pursuant to the Indenture and (iv) providing or causing to be provided
to the Issuer and/or the other parties specified in the Indenture all reports,
schedules and certificates that relate to the Collateral Interests and that the
Issuer is required to prepare and deliver under the Indenture, which are not
prepared and delivered by the Note Administrator on behalf of the Issuer under
the Indenture, in the form and containing all information required thereby
(including, in the case of the Monthly Reports and the Redemption Date Statement
providing the information to the Note Administrator as specified in Section 10.9
of the Indenture in sufficient time for the Note Administrator to prepare the
Monthly Report and the Redemption Date Statement) and, if applicable, in
sufficient time for the Issuer to review such required reports and schedules and
to deliver them to the parties entitled thereto under the Indenture;

 

 

2

 

--------------------------------------------------------------------------------

 

(i)managing the Issuer’s investments in accordance with the Indenture, including
the limitations relating to the Eligibility Criteria, the Note Protection Tests,
the Reinvestment Criteria, the Acquisition and Disposition Requirements and the
other requirements of the Indenture and taking action that the Collateral
Manager deems appropriate and consistent with the Indenture, the Collateral
Management Standard, the applicable provisions of the Servicing Agreement and
the standard of care set forth herein with respect to any portion of the
Collateral that does not constitute Collateral Interests or Eligible
Investments, which may include directing the Special Servicer to effect
Administrative Modifications and Criteria-Based Modifications (each as defined
in the Servicing Agreement);

(j)providing notification, in writing, to the Trustee, the Note Administrator
and the Issuer upon receiving actual notice that a Collateral Interest has
become a Defaulted Collateral Interest or a Credit Risk Collateral Interest or
has suffered an appraisal reduction;

(k)providing notification, in writing, to the Trustee, the Note Administrator,
the Holders of the Notes, the Rating Agencies and the Issuer upon becoming
actually aware of a Default or an Event of Default under the Indenture;

(l)determining (in its sole discretion but subject to the Indenture and the
Collateral Management Standard) whether, in light of the composition of
Collateral Interests, general market conditions and other factors considered
pertinent by the Collateral Manager, investments in Reinvestment Collateral
Interests would, at any time during the Reinvestment Period, either be
impractical or not beneficial to the Holders of the Preferred Shares;

(m)taking reasonable action on behalf of the Issuer to effect any Optional
Redemption, any Tax Redemption, any Auction Call Redemption or any Clean‑up Call
in accordance with the Indenture;

(n)monitoring the ratings of the Collateral Interests and the Issuer’s
compliance with the covenants by the Issuer in the Indenture;

(o)making such determinations, exercising such rights and taking such actions,
on behalf of the Issuer, as the Collateral Manager is authorized to do under the
Indenture, the Servicing Agreement or this Agreement;

(p)complying with the Investment Advisers Act of 1940, as amended (the “Advisers
Act”), with respect to the Issuer;

(q)in order to render the Securities eligible for resale pursuant to Rule 144A
under the Securities Act, while any of such Securities remain outstanding,
making available, upon request, to any Holder or prospective purchaser of such
Securities, additional information regarding the Issuer and the Collateral if
such information is reasonably available to the Collateral Manager and
constitutes Rule 144A Information required to be furnished by the Issuer
pursuant to Section 7.13 of the Indenture, unless the Issuer furnishes
information to the United States Securities and Exchange Commission (the
“Commission”) pursuant to Section 13 or Section 15(d) of the Exchange Act;

 

 

3

 

--------------------------------------------------------------------------------

 

(r)the Collateral Manager may, subject to and in accordance with the Indenture
and this Agreement, in its capacity as the Collateral Manager, direct the Issuer
to establish a Permitted Subsidiary and such Permitted Subsidiary may acquire,
retain, sell or otherwise dispose of (including as a contribution) any Sensitive
Asset in accordance with the Indenture and this Agreement;

(s)upon reasonable request, assisting the Trustee, the Note Administrator or the
Issuer with respect to such actions to be taken after the Closing Date, as is
necessary to maintain the clearing and transfer of the Notes through DTC; and

(t)in accordance with the Collateral Management Standard (but subject to the
applicable provisions of the Servicing Agreement), enforcing the rights of the
Issuer as holder of the Collateral Interests, including, without limitation,
taking such action as is necessary to enforce the Issuer’s rights with respect
to remedies related to breaches of representations, warranties or covenants in
the Asset Documents for the benefit of the Issuer.

In furtherance of the foregoing, the Issuer hereby appoints the Collateral
Manager as the Issuer’s true and lawful agent and attorney‑in‑fact, with full
power of substitution and full authority in the Issuer’s name, place and stead
and without any necessary further approval of the Issuer, in connection with the
performance of the Collateral Manager’s duties provided for in this Agreement,
including the following powers: (i) to buy, sell, exchange, and convert
Collateral Interests (including Reinvestment Collateral Interests) and Eligible
Investments, and (ii) to execute (under hand, under seal or as a deed) and
deliver all necessary and appropriate documents and instruments on behalf of the
Issuer to the extent necessary or appropriate to perform the services referred
to in clauses (a) through (t) above of this Section 1 and under the Indenture
and the Servicing Agreement.  The foregoing power of attorney is a continuing
power, coupled with an interest, and shall remain in full force and effect until
revoked by the Issuer in writing by virtue of the termination of this Agreement
pursuant to Section 12 hereof or an assignment of this Agreement pursuant to
Section 17 hereof; provided that any such revocation shall not affect any
transaction initiated prior to such revocation.  Nevertheless, if so requested
by the Collateral Manager or a purchaser of a Collateral Interest or Eligible
Investment, the Issuer shall ratify and confirm any such sale or other
disposition by executing and delivering to the Collateral Manager or such
purchaser all proper bills of sale, assignments, releases and other instruments
as may be designated in any such request.

In performing its duties hereunder, the Collateral Manager shall endeavor,
subject to the provisions of this Agreement and the Indenture, to manage the
Collateral in a manner that will (i) permit a timely performance of all payment
obligations of the Issuer under the Indenture and (ii) subject to such
objective, optimize the returns to the Holders of the Securities.  The
Collateral Manager does not hereby guarantee that sufficient funds will be
available on each Payment Date to satisfy any such payment obligations.  The
Collateral Manager agrees that it shall perform its obligations hereunder and
under the Indenture and the Servicing Agreement in accordance with reasonable
care and in good faith, using a degree of skill and attention no less than that
which it (i) exercises with respect to comparable assets that it manages for
itself and (ii) exercises with respect to comparable assets that it manages for
others, and in a manner consistent with the practices and procedures then in
effect followed by reasonable and prudent institutional managers

 

 

4

 

--------------------------------------------------------------------------------

 

of national standing relating to assets of the nature and character of the
Collateral Interests, except as expressly provided in this Agreement or in the
Indenture and without regard to any conflicts of interest to which it may be
subject (the “Collateral Management Standard”).  In addition, the Collateral
Manager shall use its best efforts to ensure that (i) inquiries are made, to the
extent practicable, from sources normally available to it, with respect to the
occurrence of any default or event of default in respect of any Collateral
Interest under any Asset Document and (ii) commitments to purchase Collateral
Interests and Eligible Investments are made by the Collateral Manager only if,
in the Collateral Manager’s best judgment at the time of such commitment,
payment at settlement in respect of any such purchase could be made without any
breach or violation of, or default under, the terms of the Indenture or this
Agreement.  The Collateral Manager shall comply with and perform all the duties
and functions that have been specifically delegated to the Collateral Manager
under the Indenture and the Servicing Agreement.  The Collateral Manager shall
be bound to follow any amendment, supplement or modification to the Indenture of
which it has received written notice at least 10 Business Days prior to the
execution and delivery thereof by the parties thereto; provided, however, that
with respect to any amendment, supplement, modification or waiver to the
Indenture which may affect the Collateral Manager, the Collateral Manager shall
not be bound thereby (and the Issuer agrees that it will not permit any such
amendment, supplement, modification or waiver to become effective) unless the
Collateral Manager has been given prior written notice thereof and gives its
written consent thereto (which consent shall not be unreasonably withheld) to
the Trustee and the Issuer prior to the effectiveness thereof.

The Collateral Manager shall take all actions reasonably requested by the
Trustee or the Note Administrator to facilitate the perfection of the Trustee’s
security interest in the Collateral pursuant to the Indenture.

So long as any of the Notes are Outstanding, the Collateral Manager shall (i)
determine whether a Benchmark Transition Event is also a trigger event under the
Asset Documents for any Collateral Interest, (ii) notify the Servicer and the
Special Servicer that a Loan-Level Benchmark Transition Event has occurred with
regard to each Collateral Interest with respect to which such determination is
made, and (iii) if not in violation of the terms of the applicable Asset
Documents, with respect to all such Collateral Interests, designate the
Benchmark Replacement as the Loan-Level Benchmark Replacement.

2.Delegation of Duties.  The Collateral Manager may delegate its obligations as
Collateral Manager to another person and the Collateral Manager may enter into
arrangements pursuant to which the Collateral Manager’s Affiliates or third
parties may perform certain services on behalf of the Collateral Manager, but
(i) such arrangements will not relieve the Collateral Manager from any of its
duties or obligations hereunder as a result of such delegation to or employment
of third parties, (ii) the Collateral Manager shall be solely responsible for
the fees and expenses payable to any such third party, except as set forth in
Section 6 hereof, and (iii) such delegation does not constitute an “assignment”
under the Advisers Act.

 

 

5

 

--------------------------------------------------------------------------------

 

3.Purchase and Sale Transactions; Brokerage. (a) The Collateral Manager shall
use reasonable efforts to obtain the best prices and executions for all orders
placed with respect to the Collateral, considering all reasonable circumstances,
including, if applicable, the conditions or terms of early redemption of the
Securities, it being understood that the Collateral Manager has no obligation to
obtain the lowest prices available.  Subject to the objective of obtaining best
prices and executions, the Collateral Manager may take into consideration all
factors the Collateral Manager reasonably determines to be relevant, including,
without limitation, timing, general relevant trends and research and other
brokerage services and support equipment and services related thereto furnished
to the Collateral Manager or its Affiliates by brokers and dealers in compliance
with Section 28(e) of the Exchange Act or, if Section 28(e) of the Exchange Act
is not applicable, in accordance with the provisions set forth herein.  Such
services may be used in connection with the other advisory activities or
investment operations of the Collateral Manager and/or its Affiliates.  In
addition, subject to the objective of obtaining best prices and executions, the
Collateral Manager may take into account available prices, rates of brokerage
commissions and size and difficulty of the order, in addition to other relevant
factors (such as, without limitation, execution capabilities, reliability (based
on total trading rather than individual trading), integrity, financial condition
in general, execution and operational capabilities of competing brokers and/or
dealers, and the value of the ongoing relationship with such brokers and/or
dealers), without having to demonstrate that such factors are of a direct
benefit to the Issuer in any specific transaction.  The Issuer acknowledges that
the determination by the Collateral Manager of any benefit to the Issuer is
subjective and represents the Collateral Manager’s evaluation at the time that
the Issuer will be benefited by relatively better purchase or sales prices,
lower brokerage commissions and beneficial timing of transactions or a
combination of these and other factors.

The Collateral Manager may aggregate sales and purchase orders of securities
placed with respect to the Collateral with similar orders being made
simultaneously for other accounts managed by the Collateral Manager or with
accounts of the Affiliates of the Collateral Manager if, in the Collateral
Manager’s reasonable judgment, such aggregation will not have an adverse effect
on the Issuer.  When any aggregate sales or purchase orders occur, the objective
of the Collateral Manager (and any of its Affiliates involved in such
transactions) shall be to allocate the executions among the accounts in a fair
and equitable manner and generally to seek to allocate securities available for
investment to all such accounts pro rata in proportion to the optimum amount
sought by the Collateral Manager for each respective account.  Investment
opportunities and the purchases or sales of instruments shall be allocated in a
manner believed by the Collateral Manager to be fair and equitable, taking into
consideration, among other relevant factors, the differing investment objectives
of the Issuer and the Collateral Manager’s other clients, the amount of capital
available, the Eligibility Criteria and the Acquisition and Disposition
Requirements set forth in the Indenture and in any governing documents relating
to the Collateral Manager’s other clients, the maturity of the account and the
exposure to similar or offsetting positions.  The Collateral Manager, whenever
possible, will average the prices paid or received by all such clients
(including the Issuer) whenever particular positions are acquired or disposed of
at the same time.  Circumstances may arise, however, in which such an allocation
could have adverse effects upon the Issuer or the other clients of the
Collateral Manager with respect to the price or size of positions obtainable or
saleable.

 

 

6

 

--------------------------------------------------------------------------------

 

All purchases and sales of Eligible Investments and Collateral Interests by the
Collateral Manager on behalf of the Issuer shall be conducted in compliance with
all applicable laws (including, without limitation, Section 206(3) of the
Advisers Act) and the terms of the Indenture.  After (and excluding) the Closing
Date, the Collateral Manager shall cause any purchase or sale of any Collateral
Interest or Eligible Investment to be conducted on an arm’s‑length basis or, if
applicable, in compliance with Section 3(b) hereof.  The parties hereto
acknowledge and agree that all purchases of Eligible Investments and Collateral
Interests by the Collateral Manager on behalf of the Issuer on the Closing Date
(including, without limitation, all such purchases from Affiliates of the
Collateral Manager) in a manner contemplated by the Offering Memorandum, dated
October 10, 2019, related to the Offered Notes (or any supplement thereto) are
hereby approved.

Notwithstanding the foregoing or anything to the contrary contained herein or in
the Indenture, in no event shall the Collateral Manager purchase or sell an
Eligible Investment or a Collateral Interest for the primary purpose of
recognizing gains or decreasing losses resulting from market value changes.

(b)The Collateral Manager, subject to and in accordance with the Indenture, may
effect direct trades between the Issuer and the Collateral Manager or any of its
Affiliates, acting as principal or agent (any such transaction, a “Restricted
Transaction”); provided, however, that a Restricted Transaction after (and
excluding) the Closing Date, may be effected only (i) upon disclosure to and
with the prior consent of the advisory committee that has been appointed from
time to time as needed by the Issuer (the “Advisory Committee”) and based on the
Advisory Committee’s determination that such transaction is on terms (including,
but not limited to, purchase price) substantially as favorable to the Issuer as
would be the case if a such transaction were effected with Persons not so
affiliated with the Collateral Manager or any of its Affiliates and (ii) subject
to a requirement that the purchase price in respect of any Collateral Interest
acquired by the Issuer from a Seller pursuant to such a direct trade is equal to
the fair market value of such Collateral Interest.  The Advisory Committee, if
any, shall be formed subject to the Advisory Committee Guidelines attached
hereto as Exhibit A (the “Advisory Committee Guidelines”).  The Issuer consents
and agrees that, if any transaction relating to the Issuer, including any
transaction effected between the Issuer and the Collateral Manager or its
Affiliates, shall be subject to the disclosure and consent requirements of
Section 206(3) of the Advisers Act, such requirements shall be satisfied with
respect to the Issuer and all Holders of the Securities if disclosure shall be
given to, and consent obtained from, the Advisory Committee.  For avoidance of
doubt, it is hereby understood and agreed by the parties hereto that no
disclosure to, or consent of, the Advisory Committee shall be required with
respect to: (i) until the Disposition Limitation Threshold has been met, (A)
purchases of any Defaulted Collateral Interest or Credit Risk Collateral
Interest by the Majority of Preferred Shareholders and (B) Credit Risk/Defaulted
Collateral Interest Cash Purchases of Credit Risk Collateral Interests; (ii)
Credit Risk/Defaulted Collateral Interest Cash Purchases of Defaulted Collateral
Interests and (iii) sales of Collateral in connection with a redemption of the
Notes pursuant to Article 9 of the Indenture.

 

 

7

 

--------------------------------------------------------------------------------

 

4.Representations and Warranties of the Issuer.  The Issuer represents and
warrants to the Collateral Manager that:

(a)the Issuer (i) has been duly incorporated as an exempted company and is
validly existing under the laws of the Cayman Islands; (ii) has full power and
authority to own the Issuer’s assets and the securities proposed to be owned by
the Issuer and included among the Collateral and to transact the business for
which the Issuer was incorporated; (iii) is duly qualified under the laws of
each jurisdiction where the Issuer’s ownership or lease of property or the
conduct of the Issuer’s business requires or the performance of the Issuer’s
obligations under this Agreement and the Indenture would require such
qualification, except for failures to be so qualified that would not in the
aggregate have a material adverse effect on the business, operations, assets or
financial condition of the Issuer or the ability of the Issuer to perform its
obligations under, or on the validity or enforceability of, this Agreement and
the Indenture; and (iv) has full power and authority to execute, deliver and
perform the Issuer’s obligations hereunder and thereunder;

(b)this Agreement and the Indenture have been duly authorized, executed and
delivered by the Issuer and constitute legal, valid and binding agreements
enforceable against the Issuer in accordance with their terms except that the
enforceability thereof may be subject to (i) bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or other similar laws
now or hereafter in effect relating to creditors’ rights and (ii) general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law);

(c)no consent, approval, authorization or order of or declaration or filing with
any government, governmental instrumentality or court or other Person is
required for the performance by the Issuer of its duties hereunder or under the
Indenture, except those that may be required under state securities or “blue
sky” laws or the applicable laws of any jurisdiction outside of the United
States, and such as have been duly made or obtained;

(d)neither the execution, delivery and performance of this Agreement or the
Indenture nor the performance by the Issuer of its duties hereunder or under the
Indenture (i) conflicts with or will violate or result in a default under the
Issuer’s Governing Documents or any material contract or agreement to which the
Issuer is a party or by which it or its assets may be bound, or any law, decree,
order, rule, or regulation applicable to the Issuer of any court or regulatory,
administrative or governmental agency, body or authority or arbitrator having
jurisdiction over the Issuer or its properties, or (other than as contemplated
or permitted by the Indenture) will result in a lien on any of the property of
the Issuer and (ii) would have a material adverse effect upon the ability of the
Issuer to perform its duties under this Agreement or the Indenture;

(e)the Issuer and its Affiliates are not in violation of any federal, state or
Cayman Islands laws or regulations, and there is no charge, investigation,
action, suit or proceeding before or by any court or regulatory agency pending
or, to the best knowledge of the Issuer, threatened that, in any case, would
have a material adverse effect upon the ability of the Issuer to perform its
duties under this Agreement or the Indenture;

(f)the Issuer is not an “investment company” under the Investment Company Act;
and

(g)the assets of the Issuer do not and will not at any time constitute the
assets of any plan subject to the fiduciary responsibility provisions of ERISA
or of any plan subject to Section 4975 of the Code.

 

 

8

 

--------------------------------------------------------------------------------

 

5.Representations and Warranties of the Collateral Manager.  The Collateral
Manager represents and warrants to the Issuer that:

(a)the Collateral Manager (i) has been duly organized, is validly existing and
is in good standing under the laws of the State of Delaware; (ii) has full power
and authority to own the Collateral Manager’s assets and to transact the
business in which it is currently engaged; (iii) is duly qualified and in good
standing under the laws of each jurisdiction where the Collateral Manager’s
ownership or lease of property or the conduct of the Collateral Manager’s
business requires, or the performance of this Agreement and the Indenture would
require, such qualification, except for failures to be so qualified that would
not in the aggregate have a material adverse effect on the business, operations,
assets or financial condition of the Collateral Manager or the ability of the
Collateral Manager to perform its obligations under, or on the validity or
enforceability of, this Agreement and the provisions of the Indenture applicable
to the Collateral Manager; and (iv) has full power and authority to execute,
deliver and perform this Agreement and the Collateral Manager’s obligations
hereunder and the provisions of the Indenture applicable to the Collateral
Manager;

(b)this Agreement has been duly authorized, executed and delivered by the
Collateral Manager and constitutes a legal, valid and binding agreement of the
Collateral Manager, enforceable against it in accordance with the terms hereof,
except that the enforceability hereof may be subject to (i) bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights and (ii) general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law);

(c)neither the Collateral Manager nor any of its Affiliates is in violation of
any federal or state securities law or regulation promulgated thereunder that
would have a material adverse effect upon the ability of the Collateral Manager
to perform its duties under this Agreement or the Indenture, and there is no
charge, investigation, action, suit or proceeding before or by any court or
regulatory agency pending or, to the best knowledge of the Collateral Manager,
threatened which could reasonably be expected to have a material adverse effect
upon the ability of the Collateral Manager to perform its duties under this
Agreement or the Indenture;

(d)neither the execution and delivery of this Agreement nor the performance by
the Collateral Manager of its duties hereunder or under the Indenture conflicts
with or will violate or result in a breach or violation of any of the terms or
provisions of, or constitutes a default under: (i) the limited liability company
agreement of the Collateral Manager, (ii) the terms of any indenture, contract,
lease, mortgage, deed of trust, note agreement or other evidence of indebtedness
or other agreement, obligation, condition, covenant or instrument to which the
Collateral Manager is a party or is bound, (iii) any law, decree, order, rule or
regulation applicable to the Collateral Manager of any court or regulatory,
administrative or governmental agency, body or authority or arbitrator having
jurisdiction over the Collateral Manager or its properties, and which would
have, in the case of any of (i), (ii) or (iii) of this Section 5(d), either
individually or in the aggregate, a material adverse effect on the business,
operations, assets or financial condition of the Collateral Manager or the
ability of the Collateral Manager to perform its obligations under this
Agreement or the Indenture;

 

 

9

 

--------------------------------------------------------------------------------

 

(e)no consent, approval, authorization or order of or declaration or filing with
any government, governmental instrumentality or court or other Person is
required for the performance by the Collateral Manager of its duties hereunder
and under the Indenture, except such as have been duly made or obtained;

(f)the Section entitled “The Collateral Manager” in the Offering Memorandum, as
of the date thereof (including as of the date of any supplement thereto) and as
of the Closing Date, does not contain any untrue statement of a material fact
and does not omit to state any material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading; and

(g)the Collateral Manager is a registered investment adviser under the Advisers
Act.

6.Expenses.  Both parties hereto acknowledge and agree that a portion of the
gross proceeds received from the issuance and sale of the Securities will be
used to pay certain organizational and structuring fees and expenses of the
Co‑Issuers, including the legal fees and expenses of counsel to the Collateral
Manager.  The Collateral Manager shall pay all expenses and costs incurred by it
in the course of performing its obligations under this Agreement; provided,
however, that the Collateral Manager shall not be liable for, and (subject to
the Priority of Payments set forth in the Indenture and to the extent funds are
available therefor) the Issuer shall be responsible for the payment of,
reasonable expenses and costs of (i) independent accountants, consultants and
other advisers retained by the Issuer or by the Collateral Manager on behalf of
the Issuer in connection with the services provided by the Collateral Manager
pursuant to clauses (c), (d), (e), (f), (m), (n), (q) or (r) of Section 1
hereof, (ii) legal advisers retained by the Issuer or by the Collateral Manager
on behalf of the Issuer in connection with the services provided by the
Collateral Manager pursuant to clauses (c), (d), (e), (f), (m), (n), (o), (q),
(r) or (t) of Section 1 hereof and (iii) reasonable travel expenses (including
airfare, meals, lodging and other transportation) undertaken in connection with
the performance by the Collateral Manager of its duties pursuant to this
Agreement or pursuant to the Indenture and for an allocable share of the cost of
certain credit databases used by the Collateral Manager in providing services to
the Issuer under this Agreement.

7.Fees.  (a) TPG Manager, in its capacity as the Collateral Manager and acting
in its sole discretion, hereby waives any and all Collateral Manager Fees
payable to it or any of its Affiliates for so long as it or any of its
Affiliates acts in the capacity as Collateral Manager hereunder and is also the
manager of TPG RE Finance Trust, Inc. (“TRTX”).

(b)Any successor Collateral Manager may determine to waive, reduce or defer the
Collateral Manager Fees payable to it (without interest thereon) by written
notice to the Trustee and the Note Administrator on or prior to the
Determination Date in which such waiver, reduction or deferral applies.  Any
Collateral Manager Fees (x) so reduced or waived, shall be reduced or waived
permanently and (y) so deferred, shall not accrue interest.

 

 

10

 

--------------------------------------------------------------------------------

 

(c)Each successor Collateral Manager that is not an affiliate of TPG Manager
shall receive as compensation for the performance of its obligations as
Collateral Manager hereunder and under the Indenture, to the extent not waived
pursuant to clause (b) above, a fee, payable monthly in arrears on each Payment
Date in accordance with the Priority of Payments, equal to 0.1% per annum of the
Net Outstanding Portfolio Balance (the “Collateral Manager Fee”).  Each
Collateral Manager Fee will be calculated for each Interest Accrual Period
assuming a 360‑day year with 12 thirty‑day months.  The Collateral Manager Fee,
if any, will be calculated based on the Net Outstanding Portfolio Balance for
such Payment Date to the extent funds are available as of the first day of the
applicable Interest Accrual Period.  If on any Payment Date there are
insufficient funds to pay such fees (and/or any other amounts due and payable to
the Collateral Manager) in full, in accordance with the Priority of Payments,
the amount not so paid shall be deferred and such amounts shall be payable on
such later Payment Date on which funds are available therefor as provided in the
Priority of Payments set forth in the Indenture.  Any accrued and unpaid
Collateral Manager Fee that is deferred due to the operation of the Priority of
Payments shall accrue interest at a per annum rate equal to the Benchmark in
effect for the applicable Interest Accrual Period computed on an actual/360‑day
basis and shall be paid as a Company Administrative Expense.  The Collateral
Manager hereby agrees not to cause the filing of a petition in bankruptcy
against the Issuer for the nonpayment to the Collateral Manager of any amounts
due it hereunder except in accordance with Section 18 hereof and, subject to the
provisions of Section 12, to continue to serve as Collateral Manager.  If this
Agreement is terminated pursuant to Section 12 hereof or otherwise, the accrued
fees payable to the Collateral Manager, if any, shall be prorated for any
partial periods between the Payment Dates during which this Agreement was in
effect and shall be due and payable on the first Payment Date following the date
of such termination, together with all expenses payable to the Collateral
Manager in accordance with Section 6 hereof, and subject to the provisions of
the Indenture and the Priority of Payments.

8.Non‑Exclusivity.  Nothing herein shall prevent the Collateral Manager or any
of its Affiliates from engaging in any other businesses or providing investment
management, advisory or other types of services to any Persons, including the
Issuer, the Trustee and the Noteholders; provided, however, that the Collateral
Manager may not take any of the foregoing actions which the Collateral Manager
knows or reasonably should know (a) would require the Issuer or the Collateral
to register as an “investment company” under the Investment Company Act or
(b) would with respect to the Issuer violate any provisions of federal or state
law applicable to the Collateral Manager or any law, rule or regulation of any
governmental body or agency having jurisdiction over the Issuer.

9.Conflicts of Interest.  (a) After (but excluding) the Closing Date and the
sales by the Collateral Manager or its Affiliates of Collateral Interests to the
Issuer on the Closing Date (and except in the case of (i) until the Disposition
Limitation Threshold has been met, (A) purchases of any Defaulted Collateral
Interest or Credit Risk Collateral Interest by the Majority of Preferred
Shareholders and (B) Credit Risk/Defaulted Collateral Interest Cash Purchases of
Credit Risk Collateral Interests; (ii) Credit Risk/Defaulted Collateral Interest
Cash Purchases of Defaulted Collateral Interests and (iii) sales of Collateral
in connection with a redemption of the Notes pursuant to Article 9 of the
Indenture), the Collateral Manager will not cause the Issuer to enter into any
transaction with the Collateral Manager or any of its Affiliates as principal
unless the applicable terms and conditions set forth in Section 3(b) are
complied with.

 

 

11

 

--------------------------------------------------------------------------------

 

(b)The Collateral Manager shall perform its obligations hereunder in accordance
with the requirements of the Advisers Act and the Indenture.  The Issuer
acknowledges (i) that the Collateral Manager or its Affiliates will sell
Collateral Interests to the Issuer on or prior to the Closing Date and (ii) that
the Collateral Manager Related Parties may at times own Securities of one or
more Classes.  After the Closing Date, the Collateral Manager agrees to provide
the Trustee with written notice upon the acquisition or transfer (after, but
excluding, the Closing Date) of any Securities held by Collateral Manager
Related Parties.

(c)Nothing herein shall prevent the Collateral Manager or any of its Affiliates
or officers and directors of the Collateral Manager from engaging in other
businesses, or from rendering services of any kind to the Issuer and its
Affiliates, the Trustee, the Holders or any other Person.  Without prejudice to
the generality of the foregoing, directors, officers, employees and agents of
the Collateral Manager, Affiliates of the Collateral Manager, and the Collateral
Manager may, subject to the Indenture, among other things:

(i)serve as directors (whether supervisory or managing), officers, employees,
partners, members, managers, agents, nominees or signatories for the Issuer or
any Affiliate thereof, or for any obligor in respect of any of the Collateral
Interests or Eligible Investments, or any of their respective Affiliates, except
to the extent prohibited by their respective Asset Documents, as from time to
time amended; provided that (x) in the reasonable judgment of the Collateral
Manager, such activity will not have an adverse effect on the ability of the
Issuer or the Trustee to enforce its respective rights with respect to any
Collateral and (y) nothing in this paragraph shall be deemed to limit the duties
of the Collateral Manager set forth in Section 1 hereof;

(ii)serve as the Servicer pursuant to the Servicing Agreement or Advancing Agent
pursuant to the Indenture;

(iii)receive fees for services of whatever nature rendered to an obligor in
respect of any of the Collateral Interests or Eligible Investments, including
acting as master servicer, sub‑servicer or special servicer with respect to any
commercial Collateral Interest or senior participation interest therein
constituting or underlying any Collateral Interest; provided that, (i) in the
reasonable judgment of the Collateral Manager, such activity will not have a
material adverse effect on the ability of the Issuer or the Trustee to enforce
its respective rights with respect to any of the Collateral and (ii) in the
reasonable judgment of the Collateral Manager, such activity by any Affiliate of
the Collateral Manager as to which the Collateral Manager has actual knowledge,
will not have a material adverse effect on the ability of the Issuer or the
Trustee to enforce its respective rights with respect to any of the Collateral;

(iv)be retained to provide services unrelated to this Agreement to the Issuer or
its Affiliates and be paid therefor;

 

 

12

 

--------------------------------------------------------------------------------

 

(v)be a secured or unsecured creditor of, or hold an equity interest in the
Issuer, its Affiliates or any obligor of any Collateral Interest or Eligible
Investment; provided, however, that the Collateral Manager may not be such a
creditor or hold any of such interests if, in the opinion of counsel to the
Issuer, the existence of such interest would require registration of the Issuer
or the pool of Collateral Interests and Eligible Investments as an “investment
company” under the Investment Company Act or violate any provisions of federal
or applicable state law or any law, rule or regulation of any governmental body
or agency having jurisdiction over the Issuer;

(vi)except as otherwise provided in this Section 9, sell any Collateral Interest
or Eligible Investment to, or purchase any Collateral Interest from, the Issuer
while acting in the capacity of principal or agent; and

(vii)subject to its obligations in Section 1 hereof to protect the Holder of the
Preferred Shares, serve as a member of any “creditors’ board” with respect to
any Defaulted Collateral Interest, Eligible Investment or with respect to any
commercial Collateral Interest underlying or constituting any Collateral
Interest or the respective borrower for any such commercial Collateral Interest.

It is understood that the Collateral Manager and any of its Affiliates may
engage in any other business and furnish investment management and advisory
services to others, including Persons that may have investment policies similar
to those followed by the Collateral Manager with respect to the Collateral and
that may own instruments of the same class, or of the same type, as the
Collateral Interests or other instruments of the obligors of Collateral
Interests and may manage portfolios similar to the Collateral.  The Collateral
Manager and its Affiliates shall be free, in their sole discretion, to make
recommendations to others, or effect transactions on behalf of themselves or for
others, which may be the same as or different from those the Collateral Manager
causes the Issuer to effect with respect to the Collateral.

The Collateral Manager and its Affiliates may cause or advise their respective
clients to invest in instruments that would be appropriate as security for the
Offered Notes.  Such investments may be different from those made on behalf of
the Issuer.  The Collateral Manager, its Affiliates and their respective clients
may have ongoing relationships with Persons whose instruments are pledged to
secure the Notes and may own instruments issued by, or loans to, issuers of the
Collateral Interests or to any borrower or Affiliate of any borrower on any
commercial Collateral Interests underlying or constituting the Collateral
Interests or the Eligible Investments.  The Collateral Manager and its
Affiliates may cause or advise their respective clients to invest in instruments
that are senior to, or have interests different from or adverse to, the
instruments that are pledged to secure the Notes.

Nothing contained in this Agreement shall prevent the Collateral Manager or any
of its Affiliates from recommending to or directing any other account to buy or
sell, at any time, securities of the same kind or class, or securities of a
different kind or class of the same issuer, as those directed by the Collateral
Manager to be purchased or sold hereunder.  It is understood that, to the extent
permitted by applicable law, the Collateral Manager, its Affiliates, and any
member, manager, officer, director, stockholder or employee of the Collateral
Manager or any such Affiliate or any member of their families or a Person
advised by the Collateral Manager may have an interest

 

 

13

 

--------------------------------------------------------------------------------

 

in a particular transaction or in securities of the same kind or class, or
securities of a different kind or class of the same issuer, as those purchased
or sold by the Collateral Manager hereunder.  When the Collateral Manager is
considering purchases or sales for the Issuer and one or more of such other
accounts at the same time, the Collateral Manager shall allocate available
investments or opportunities for sales in its discretion and make investment
recommendations and decisions that may be the same as or different from those
made with respect to the Issuer’s investments, in accordance with applicable
law.

Subject to the Indenture and the provisions of this Agreement, the Collateral
Manager shall not be obligated to pursue any specific investment strategy or
opportunity that may arise with respect to the Collateral.

The Issuer hereby consents to the various potential and actual conflicts of
interest that may exist with respect to the Collateral Manager as described
above; provided, however, that nothing contained in this Section 9 shall be
construed as altering or limiting the duties of the Collateral Manager set forth
in this Agreement or in the Indenture nor the requirement of any law, rule or
regulation applicable to the Collateral Manager.

10.Records; Confidentiality.  The Collateral Manager shall maintain appropriate
books of account and records relating to services performed hereunder, and such
books of account and records shall be accessible for inspection by an authorized
representative of the Issuer, the Trustee and the Independent accountants
appointed by the Issuer pursuant to the Indenture at a mutually agreed‑upon time
during normal business hours and upon reasonable prior notice; provided that the
Collateral Manager shall not be obligated to provide access to any non‑public
information if the Collateral Manager in good faith determines that the
disclosure of such information would violate any applicable law, regulation or
contractual arrangement.  The Collateral Manager shall follow its customary
procedures to keep confidential all information obtained in connection with the
services rendered hereunder and shall not disclose any such information except
(i) with the prior written consent of the Issuer (which consent shall not be
unreasonably withheld), (ii) such information as the Rating Agencies shall
reasonably request in connection with its rating or evaluation of the Notes
and/or the Collateral Manager, as applicable, (iii) as required by law,
regulation, court order or the rules, regulations, or request of any regulatory
or self‑regulating organization, body or official (including any securities
exchange on which the Notes may be listed from time to time) having jurisdiction
over the Collateral Manager or as otherwise required by law or judicial process,
(iv) such information as shall have been publicly disclosed other than in
violation of this Agreement, (v) to its members, officers, directors, and
employees, and to its attorneys, accountants and other professional advisers in
conjunction with the transactions described herein, (vi) such information as may
be necessary or desirable in order for the Collateral Manager to prepare,
publish and distribute to any Person any information relating to the investment
performance of the Collateral, (vii) in connection with the enforcement of the
Collateral Manager’s rights hereunder or in any dispute or proceeding related
hereto, (viii) to the Trustee and (ix) to Holders and potential purchasers of
any of the Securities.

 

 

14

 

--------------------------------------------------------------------------------

 

11.Term.  This Agreement shall become effective on the Closing Date and shall
continue in full force and effect until the first of the following
occurs:  (a) the payment in full of the Notes and the termination of the
Indenture in accordance with its terms, (b) the liquidation of the Collateral
and the final distribution of the proceeds of such liquidation to the Holders of
the Securities and the Issuer, or (c) the termination of this Agreement pursuant
to Section 12 hereof.

12.Removal, Resignation and Replacement.  (a) The Collateral Manager may be
removed upon at least 30 days’ prior written notice if a Collateral Manager
Event of Default has occurred, by the Issuer or the Trustee, if the Holders of
at least 66‑2/3% in Aggregate Outstanding Amount of each Class of Notes then
outstanding give written notice to the Collateral Manager, the Issuer and the
Trustee directing such removal.  Notice of any such removal shall be delivered
by the Trustee on behalf of the Issuer to the Rating Agencies.  The Collateral
Manager cannot be removed without cause.  None of the Collateral Manager, its
affiliates and clients and funds for whom the Collateral Manager or any of its
affiliates acts as investment adviser (collectively, the “Collateral Manager
Related Parties”) are entitled to vote the Preferred Shares or Notes held by any
of the Collateral Manager Related Parties with respect to the removal of the
Collateral Manager (or waiver of any event or circumstance constituting grounds
for removal).  However, at any given time, except where noted otherwise, the
Collateral Manager Related Parties may vote the Preferred Shares and Notes (if
any) held by them with respect to all other matters in accordance with the
applicable documents.  In no event will the Trustee be required to determine
whether or not a Collateral Manager Event of Default has occurred for the
removal of the Collateral Manager.

(b)For this purposes of this Agreement, a “Collateral Manager Event of Default”
means any of the following events:

(i)the Collateral Manager willfully breaches, or takes any action that it knows
violates, any provision of this Agreement or any term of the Indenture
applicable to the Collateral Manager (not including a willful breach or knowing
violation that results from a good faith dispute regarding alternative courses
of action or interpretation of instructions);

(ii)other than as provided under clause (i) above, the Collateral Manager
breaches any material provision of this Agreement or any material terms of the
Indenture applicable to the Collateral Manager and fails to cure such breach
within 30 days after the first to occur of (A) notice of such failure is given
to the Collateral Manager or (B) the Collateral Manager has actual knowledge of
such breach;

(iii)the Collateral Manager (A) ceases to be able to, or admits in writing the
Collateral Manager’s inability to, pay the Collateral Manager’s debts when and
as they become due, (B) files, or consents by answer or otherwise to the filing
against the Collateral Manager of, a petition for relief or reorganization or
arrangement or any other petition in bankruptcy, for liquidation or takes
advantage of any bankruptcy, insolvency, reorganization, moratorium or other
similar law of any jurisdiction, (C) makes an assignment for the benefit of the
Collateral Manager’s creditors, (D) consents to the appointment of a custodian,
receiver, trustee or other officer with similar powers with respect to the
Collateral Manager or with respect to any substantial part of the Collateral
Manager’s property, or (E) is adjudicated as insolvent or to be liquidated;

 

 

15

 

--------------------------------------------------------------------------------

 

(iv)the occurrence of an act by the Collateral Manager or any of its Affiliates
that constitutes fraud or criminal activity in the performance of its
obligations under this Agreement or the Collateral Manager or any of its
respective officers or directors is indicted for a criminal offense involving an
investment or investment‑related business, fraud, false statements or omissions,
wrongful taking of property, bribery, forgery, counterfeiting or extortion;

(v)the failure of any representation, warranty, certificate or statement of the
Collateral Manager in or pursuant to this Agreement or the Indenture to be
correct in any material respect and (A) such failure has (or could reasonably be
expected to have) a material adverse effect on the Noteholders, the Issuer or
the Co‑Issuer and (B) if such failure can be cured, no correction is made for
45 days after the Collateral Manager becomes aware of such failure or receives
notice thereof from the Trustee;

(vi)the acquisition or disposition of any Collateral by the Issuer, at the
direction of the Collateral Manager, in violation of the requirements of the
Indenture, including the Eligibility Criteria and the Acquisition and
Disposition Requirements; or

(vii)the Collateral Manager consolidates or amalgamates with, or merges with or
into, or transfers all or substantially all its assets to, another Person and
either (A) at the time of such consolidation, amalgamation, merger or transfer,
the resulting, surviving or transferee Person fails to or cannot assume all the
obligations of the Collateral Manager under this Agreement or (B) the resulting,
surviving or transferee Person lacks the legal capacity to perform the
obligations of the Collateral Manager hereunder and under the Indenture.

The Collateral Manager shall notify the Trustee, the Note Administrator, the
Rating Agencies and the Issuer in writing promptly upon becoming aware of any
event that constitutes a Collateral Manager Event of Default under this
Section 12(b).

(c)The Collateral Manager may resign, upon 90 days’ prior written notice to the
Issuer, the Co‑Issuer, the Trustee, the Note Administrator and the Rating
Agencies; provided, however, that the Collateral Manager shall have the right to
resign without prior notice if, due to a change in any applicable law or
regulation or interpretation thereof, the performance by the Collateral Manager
of its duties under this Agreement would (i) adversely affect TRTX’s or a
subsequent REIT’s status as a REIT, the Issuer’s status as a Qualified REIT
Subsidiary (within the meaning of Section 856(i)(2) of the Code) or another
disregarded entity of TRTX or such subsequent REIT, as applicable, for
U.S. federal income tax purposes (unless the Issuer has received a No Trade or
Business Opinion) or (ii) constitute a violation of such applicable law or
regulation.  The Issuer shall use its best efforts to appoint a successor
Collateral Manager to assume such duties.

(d)No removal or resignation of the Collateral Manager shall be effective unless
the Collateral Manager Replacement Conditions are satisfied.

 

 

16

 

--------------------------------------------------------------------------------

 

For purposes of the Collateral Management Agreement, “Collateral Manager
Replacement Conditions” means all of the following:

(i)written notice of the applicable resignation, removal or assignment is
provided to the Noteholders and the holders of the Preferred Shares as required
under this Agreement;

(ii)the Rating Agency Condition is satisfied;

(iii)a replacement Collateral Manager (“Replacement Collateral Manager”) is
appointed by the Issuer and agrees in writing to assume all of the Collateral
Manager’s duties and obligations pursuant to this Agreement;

(iv)the Replacement Collateral Manager has demonstrated an ability to
professionally and competently perform duties similar to those imposed on the
Collateral Manager;

(v)the Replacement Collateral Manager is legally qualified and has the capacity
to act as Collateral Manager;

(vi)the appointment of the Replacement Collateral Manager will not cause or
result in the Issuer or Co‑Issuer becoming an “investment company” under the
1940 Act;

(vii)the appointment of the Replacement Collateral Manager will not cause the
Issuer, the Co‑Issuer or the pool of Collateral to become subject to income or
withholding tax that would not have been imposed but for such appointment;

(viii)if the proposed Replacement Collateral Manager is an affiliate of the
Collateral Manager, either (x) such assignment would not constitute an
“assignment” under the Advisers Act or (y) the Issuer has provided the
Noteholders and the holders of the Preferred Shares notice of such proposed
appointment and the holders of at least a majority of the aggregate outstanding
principal amount of each Class of Notes (excluding any Notes held by Collateral
Manager Related Parties) do not disapprove of such proposed Replacement
Collateral Manager in writing within 30 days of notice of such appointment; and

(ix)if the proposed Replacement Collateral Manager is not an affiliate of the
Collateral Manager, the Issuer has provided the Noteholders and the holders of
the Preferred Shares notice of such proposed appointment and the holders of at
least a majority of the aggregate outstanding principal amount of each Class of
Notes (excluding any Notes held by Collateral Manager Related Parties to the
extent the Collateral Manager has been removed after the occurrence of a
Collateral Manager Event of Default) do not disapprove of such proposed
Replacement Collateral Manager in writing within 30 days of notice of such
appointment.

 

 

17

 

--------------------------------------------------------------------------------

 

(e)Upon the resignation or removal of the Collateral Manager while any of the
Notes are Outstanding, the holders of a Majority of Preferred Shareholders
(excluding any Preferred Shares held by the Collateral Manager Related Parties
to the extent the Replacement Collateral Manager is an Affiliate of the
Collateral Manager or the Collateral Manager has been removed upon the
occurrence of a Collateral Manager Event of Default) will have the right to
instruct the Issuer to appoint an institution identified by such Holders as
Replacement Collateral Manager; provided that in the event that 100% of the
aggregate outstanding Preferred Shares are held by any one or more of the
Collateral Manager Related Parties and the proposed Replacement Collateral
Manager is an Affiliate of the Collateral Manager, the holders of at least a
Majority of most junior class of Notes not 100% owned by the Collateral Manager
Related Parties (excluding any Notes held by the Collateral Manager Related
Parties to the extent the Replacement Collateral Manager is an Affiliate of the
Collateral Manager or the Collateral Manager has been removed upon the
occurrence of a Collateral Manager Event of Default) may direct the Issuer to
appoint an institution identified by such Holders as replacement Collateral
Manager.

(f)In the event that the Collateral Manager resigns pursuant to Section 12(c) or
is removed pursuant to Section 12(a) hereof and the Collateral Manager and the
Issuer have not appointed a successor prior to the day following the removal (or
resignation) date specified in such notice, the Collateral Manager will be
entitled to appoint a Replacement Collateral Manager within 60 days thereafter,
subject to the satisfaction of clauses (b) through (h) of the Collateral Manager
Replacement Conditions.  In the event a proposed Replacement Collateral Manager
is not approved by the Holders of a Majority of each Class of Notes within 30
days of the notice of such resignation or removal, the resigning or removed
Collateral Manager may petition any court of competent jurisdiction for the
appointment of a Replacement Collateral Manager, which appointment will not
require the consent of, or be subject to the disapproval of, the Issuer, any
Noteholder or any Holder of the Preferred Shares.  Upon expiration of the
applicable notice periods with respect to termination specified in Section 12(a)
or (c) hereof, and upon acceptance of such appointment by a Replacement
Collateral Manager, all authority and power of the Collateral Manager under this
Agreement and the Indenture, whether with respect to the Collateral or
otherwise, shall automatically and without further action by any person or
entity pass to and be vested in the Replacement Collateral Manager upon the
appointment thereof.

Notwithstanding any provision contained in this Agreement, the Indenture or
otherwise, so long as the Collateral Manager continues to perform its
obligations hereunder and has not waived the Collateral Manager Fee, the
Collateral Manager Fee shall continue to accrue for the benefit of the
Collateral Manager until termination of this Agreement under this Section 12
shall become effective as set forth herein.  In addition, the Collateral Manager
shall, subject to Section 6 hereof, be entitled to reimbursement of
out‑of‑pocket expenses incurred in cooperating with the Replacement Collateral
Manager, including in connection with the delivery of any documents or
property.  In the event that the Collateral Manager is removed or resigns and a
Replacement Collateral Manager is appointed, such former Collateral Manager (to
the extent such former Collateral Manager is an entity other than TPG Manager or
any Affiliate thereof) nonetheless shall be entitled to receive payment of all
unpaid Collateral Manager Fees accrued through the effective date of the removal
or resignation, to the extent that funds are available for that purpose in
accordance with the Priority of Payments, and such payments shall rank in the
Priority of Payments pari passu with the Collateral Manager Fees due to the
Replacement Collateral Manager.

 

 

18

 

--------------------------------------------------------------------------------

 

(g)Upon the effective date of termination of this Agreement, the Collateral
Manager shall as soon as practicable:

(i)deliver to the Issuer, or as the Issuer directs, all property and documents
of the Trustee, the Note Administrator or the Issuer or otherwise relating to
the Collateral then in the custody of the Collateral Manager (although the
Collateral Manager may keep copies of such documents for its records); and

(ii)deliver to the Trustee and the Note Administrator an accounting with respect
to the books and records delivered to the Issuer or the Replacement Collateral
Manager appointed pursuant to this Section 12.

The Collateral Manager shall reasonably assist and cooperate with the Trustee,
the Note Administrator and the Issuer (as reasonably requested by the Trustee,
the Note Administrator or the Issuer) in the assumption of the Collateral
Manager’s duties by any Replacement Collateral Manager as provided for in this
Agreement, as applicable.  Notwithstanding such termination, the Collateral
Manager shall remain liable to the extent set forth herein (but subject to
Section 13 hereof) for the Collateral Manager’s acts or omissions hereunder
arising prior to its termination as Collateral Manager hereunder and for any
expenses, losses, damages, liabilities, demands, charges and claims (including
reasonable attorneys’ fees) in respect of or arising out of a breach of the
representations and warranties made by it in Section 5 hereof or from any
failure of the Collateral Manager to comply with the provisions of Section 12(j)
hereof.

(h)The Collateral Manager agrees that, notwithstanding any termination, the
Collateral Manager shall reasonably cooperate in any Proceeding arising in
connection with this Agreement, the Indenture or any of the Collateral
(excluding any such Proceeding in which claims are asserted against the
Collateral Manager or any Affiliate of the Collateral Manager) so long as the
Collateral Manager shall have been offered (in its judgment) reasonable
security, indemnity or other provision against the cost, expenses and
liabilities that might be incurred in connection therewith, but, in any event,
shall not be required to make any admission or to take any action against the
Collateral Manager’s own interests or the interests of other funds and accounts
advised by the Collateral Manager.

(i)If this Agreement is terminated pursuant to Section 12(a) or (c) hereof, such
termination shall be without any further liability or obligation of the Issuer
or the Collateral Manager to the other, except as provided in Sections 6, 7, 12
and 13 and the last sentence of Section 10 hereof.

13.Liability of Collateral Manager.  (a) The Collateral Manager assumes no
responsibility under this Agreement other than to render the services called for
from the Collateral Manager hereunder and under the Indenture in the manner
prescribed herein and therein.  The Collateral Manager and its Affiliates, and
each of their respective partners, shareholders, members, managers, officers,
directors, employees, agents, accountants and attorneys shall have no liability
to the Noteholders, the Trustee, the Note Administrator, the Issuer, the
Co‑Issuer, the Placement Agents or any of their respective Affiliates, partners,
shareholders, officers, directors, employees, agents, accountants and attorneys,
for any error of judgment, mistake of law, or for any claim, loss,

 

 

19

 

--------------------------------------------------------------------------------

 

liability, damage, settlement, costs, or other expenses (including reasonable
attorneys’ fees and court costs) of any nature whatsoever (collectively
“Liabilities”) that arise out of or in connection with any act or omissions of
the Collateral Manager in the performance of its duties under this Agreement or
the Indenture or for any decrease in the value of the Collateral Interests or
Eligible Investments, except (i) by reason of acts or omissions constituting bad
faith, willful misconduct or negligence in the performance of, or negligent
disregard of, the duties of the Collateral Manager hereunder and under the terms
of the Indenture and (ii) with respect to the information concerning the
Collateral Manager under the heading “The Collateral Manager” in the Offering
Memorandum containing any untrue statement of material fact or omitting to state
a material fact necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.  The Issuer agrees
that the Collateral Manager shall not be liable for any consequential, special,
exemplary or punitive damages hereunder.  The breaches described in
Section 13(a)(i) and (ii) are collectively referred to for purposes of this
Section 13 as “Collateral Manager Breaches.”

(b)The Collateral Manager shall indemnify, defend and hold harmless the Issuer
and each of its partners, shareholders, members, managers, officers, directors,
employees, agents, accountants and attorneys (each, an “Issuer Indemnified
Party”) from and against any claims that may be made against an Issuer
Indemnified Party by third parties and any damages, losses, claims, liabilities,
costs or expenses (including all reasonable legal and other expenses) which are
incurred as a direct consequence of the Collateral Manager Breaches, except for
liability to which such Issuer Indemnified Party would be subject by reason of
willful misconduct, bad faith, negligence in the performance of, or negligent
disregard of the obligations of the Issuer hereunder and under the terms of the
Indenture.

(c)The Issuer shall reimburse, indemnify and hold harmless the Collateral
Manager, its members, managers, directors, officers, stockholders, partners,
agents and employees and any Affiliate of the Collateral Manager and its
directors, officers, stockholders, partners, members, agents and employees (the
Collateral Manager and such other persons collectively, the “Collateral Manager
Indemnified Parties”) from any and all Liabilities, as are incurred in
investigating, preparing, pursuing or defending any claim, action, proceeding or
investigation (whether or not such Collateral Manager Indemnified Party is a
party) caused by, or arising out of or in connection with this Agreement, the
Indenture and the transactions contemplated hereby and thereby, including the
issuance of the Notes, or any acts or omissions of any Collateral Manager
Indemnified Parties except those that are the result of Collateral Manager
Breaches.  Any amounts payable by the Issuer under this Section 13(c) shall be
payable only subject to the Priority of Payments set forth in the Indenture and
to the extent Collateral are available therefor.

(d)With respect to any claim made or threatened against an Issuer Indemnified
Party or a Collateral Manager Indemnified Party (each an “Indemnified Party”),
or compulsory process or request or other notice of any loss, claim, damage or
liability served upon an Indemnified Party, for which such Indemnified Party is
or may be entitled to indemnification under this Section 13, such Indemnified
Party shall (or, with respect to Indemnified Parties that are directors,
managers, officers, stockholders, members, managers, agents or employees of the
Issuer or the Collateral Manager, the Issuer or the Collateral Manager, as the
case may be, shall cause such Indemnified Party to):

 

 

20

 

--------------------------------------------------------------------------------

 

(i)give written notice to the indemnifying party of such claim within ten
Business Days after such Indemnified Party’s receipt of actual notice that such
claim is made or threatened, which notice to the indemnifying party shall
specify in reasonable detail the nature of the claim and the amount (or an
estimate of the amount) of the claim; provided, however, that the failure of any
Indemnified Party to provide such notice to the indemnifying party shall not
relieve the indemnifying party of its obligations under this Section 13 unless
the rights or defenses available to the Indemnified Party are materially
prejudiced or otherwise forfeited by reason of such failure;

(ii)at the indemnifying party’s expense, provide the indemnifying party such
information and cooperation with respect to such claim as the indemnifying party
may reasonably require, including making appropriate personnel available to the
indemnifying party at such reasonable times as the indemnifying party may
request;

(iii)at the indemnifying party’s expense, cooperate and take all such steps as
the indemnifying party may reasonably request to preserve and protect any
defense to such claim;

(iv)in the event suit is brought with respect to such claim, upon reasonable
prior notice, afford to the indemnifying party the right, which the indemnifying
party may exercise in its sole discretion and at its expense, to participate in
the investigation, defense and settlement of such claim;

(v)neither incur any material expense to defend against nor release or settle
any such claim or make any admission with respect thereto (other than routine or
incontestable admissions or factual admissions the failure to make of which
would expose such Indemnified Party to unindemnified liability) nor permit a
default or consent to the entry of any judgment in respect thereof, in each case
without the prior written consent of the indemnifying party; and

(vi)upon reasonable prior notice, afford to the indemnifying party the right, in
such party’s sole discretion and at such party’s sole expense, to assume the
defense of such claim, including the right to designate counsel reasonably
acceptable to the Indemnified Party and to control all negotiations, litigation,
arbitration, settlements, compromises and appeals of such claim; provided that,
if the indemnifying party assumes the defense of such claim, it shall not be
liable for any fees and expenses of counsel for any Indemnified Party incurred
thereafter in connection with such claim except that, if such Indemnified Party
reasonably determines that counsel designated by the indemnifying party has a
conflict of interest, such indemnifying party shall pay the reasonable fees and
disbursements of one counsel (in addition to any local counsel) separate from
such indemnifying party’s own counsel for all Indemnified Parties in connection
with any one action or separate but similar or related actions in the same
jurisdiction arising out of the same general allegations or circumstances; and
provided, further, that the indemnifying party shall not have the right, without
the Indemnified Party’s written consent, to settle any such claim if, in a case
where the Issuer is the indemnifying party, the Issuer does not make available
(in accordance with the Priority of Payments), in a segregated account available
only for this purpose, the full amount required to pay any amounts due from the
Indemnified Party under such settlement or, in any case, such settlement
(A) arises from or is part of any criminal action, suit or

 

 

21

 

--------------------------------------------------------------------------------

 

proceeding, (B) contains a stipulation to, confession of judgment with respect
to, or admission or acknowledgement of, any liability or wrongdoing on the part
of the Indemnified Party, (C) relates to any federal, state or local tax matters
or (D) provides for injunctive relief, or other relief other than damages, which
is binding on the Indemnified Party.

(e)In the event that any Indemnified Party waives its right to indemnification
hereunder, the indemnifying party shall not be entitled to appoint counsel to
represent such Indemnified Party nor shall the indemnifying party reimburse such
Indemnified Party for any costs of counsel to such Indemnified Party.

(f)Nothing herein shall in any way constitute a waiver or limitation of any
rights that the Issuer or the Collateral Manager may have under any United
States federal or state securities laws.

14.Obligations of Collateral Manager.  (a) Unless otherwise required by a
provision of the Indenture or this Agreement or by applicable law, the
Collateral Manager shall use all commercially reasonable efforts to ensure that
no action is taken by it, and shall not intentionally or with negligent
disregard take any action, which the Collateral Manager knows or reasonably
should know (i) could reasonably be expected to materially adversely affect the
Issuer or the Co‑Issuer for purposes of Cayman Islands law, Delaware law, United
States federal or state law or any other law known to the Collateral Manager to
be applicable to the Issuer or the Co‑Issuer, (ii) would not be permitted under
the Issuer or the Co‑Issuer’s Governing Documents, (iii) would require
registration of the Issuer or the Co‑Issuer or the Collateral as an “investment
company” under the Investment Company Act, (iv) would cause the Issuer or the
Co‑Issuer to violate the terms of the Indenture or any other agreement,
representation or certification contemplated by or provided pursuant to the
Indenture, (v) would cause the Issuer to fail to qualify as a Qualified REIT
Subsidiary unless the Issuer has received an opinion of Dechert LLP, Vinson &
Elkins LLP or another nationally recognized tax counsel experienced in such
matters that the Issuer will be treated as a foreign corporation that will not
be treated as engaged in a trade or business in the United States for federal
income tax purposes, (vi) would have a materially adverse United States federal
or state income tax effect on the Issuer or (vii) would result in the Issuer
entering into any “reportable transactions” in connection with the U.S. Internal
Revenue Service tax shelter rules unless the Collateral Manager notifies the
Issuer immediately after entering into any such reportable transactions.

The Collateral Manager shall not take any action that would cause the Issuer to
be required to register as or become subject to regulatory supervision or other
legal requirements under the laws of any country or political subdivision
thereof as a bank, insurance company or finance company.  The Collateral Manager
shall not take any action that would cause the Issuer to be treated as a bank,
insurance company or finance company for purposes of (i) any tax, securities law
or other filing or submission made to any governmental authority, (ii) any
application made to a rating agency or (iii) qualification for any exemption
from tax, securities law or any other legal requirements.  The Collateral
Manager shall not cause the Issuer to hold itself out to the public as a bank,
insurance company or finance company.  The Collateral Manager shall not cause
the Issuer to hold itself out to the public, through advertising or otherwise,
as originating loans, lending funds, or making a market in loans, derivative
financial instruments or other assets.  The Collateral Manager shall not have
any liability under this Section 14 for any action taken by the Collateral
Manager in good faith in reliance on information provided by the Issuers or the
Trustee.

 

 

22

 

--------------------------------------------------------------------------------

 

(b)The Collateral Manager to the extent required under the Indenture, and on
behalf of the Issuer, shall:  (i) engage the services of an Independent
certified accountant to prepare any United States federal, state or local income
tax or information returns and any non‑United States income tax or information
returns that the Issuer may from time to time be required to file under
applicable law (each a “Tax Return”), (ii) deliver, at least 30 days before any
applicable due date upon which penalties and interest would accrue, each Tax
Return, properly completed, to the Company Administrator for signature by an
Authorized Officer of the Issuer and (iii) file or deliver such Tax Return on
behalf of the Issuer within any applicable time limit with any authority or
Person as required under applicable law.

(c)Notwithstanding anything to the contrary herein, the Collateral Manager or
any of its Affiliates may take any action that is not specifically prohibited by
the Indenture, this Agreement or applicable law that the Collateral Manager or
any Affiliate of the Collateral Manager deems to be in its (or in its
portfolio’s) best interest regardless of its impact on the Collateral Interests.

15.No Partnership or Joint Venture.  The Issuer and the Collateral Manager are
not partners or joint venturers with each other, and nothing herein shall be
construed to make them such partners or joint venturers or impose any liability
as such on either of them.  The Collateral Manager’s relation to the Issuer
shall be that of an independent contractor and not a general agent.  Except as
expressly provided in this Agreement and in the Indenture, the Collateral
Manager shall not have authority to act for or represent the Issuer in any way
and shall not otherwise be deemed to be the Issuer’s agent.

16.Notices.  Any notice from a party under this Agreement shall be in writing
and addressed and delivered or sent by certified mail, postage prepaid, return
receipt requested, or by overnight or second day delivery by a nationally
recognized courier, such as FedEx or UPS, to the other party at such address as
such other party may designate for the receipt of such notice.  Until further
notice to the other party, it is agreed that the address of the Issuer for this
purpose shall be:

TRTX 2019-FL3 Issuer, Ltd.
888 Seventh Avenue, 35th Floor
New York, New York 10106
Attention:  Deborah Ginsberg
Email:  dginsberg@tpg.com

with a copy to:

TRTX 2019-FL3 Issuer, Ltd.
888 Seventh Avenue, 35th Floor
New York, New York 10106
Attention:  Jason Ruckman
Email:  jruckman@tpg.com

 

 

23

 

--------------------------------------------------------------------------------

 

with a copy to the Collateral Manager (as addressed below).

the address of the Collateral Manager for this purpose shall be:

TPG RE Finance Trust Management, L.P.
888 Seventh Avenue, 35th Floor
New York, New York 10106
Attention:  Deborah Ginsberg
Email:  dginsberg@tpg.com

with a copy to:

TPG RE Finance Trust Management, L.P.
888 Seventh Avenue, 35th Floor
New York, New York 10106
Attention:  Jason Ruckman
Email:  jruckman@tpg.com

17.Succession; Assignment.  This Agreement shall inure to the benefit of, and be
binding upon the successors to, the parties hereto.  Any assignment of this
Agreement by operation of law or otherwise to any Person, in whole or in part,
by the Collateral Manager shall be deemed null and void unless the Collateral
Manager Replacement Conditions are satisfied.

Any assignment consented to by the Issuer in accordance with Article 15 of the
Indenture shall bind the assignee hereunder in the same manner as the Collateral
Manager is bound.  In addition, the assignee shall execute and deliver to the
Issuer, the Note Administrator and the Trustee a counterpart of this Agreement
naming such assignee as Collateral Manager.  Upon the execution and delivery of
such a counterpart by the assignee, the Collateral Manager shall be released
from further obligations pursuant to this Agreement, except with respect to the
Collateral Manager’s obligations arising under Section 13 of this Agreement
prior to such assignment and except with respect to the Collateral Manager’s
obligations under the last sentence of Section 10 and Sections 7 and 12
hereof.  This Agreement shall not be assigned by the Issuer without the prior
written consent of the Collateral Manager, the Note Administrator and the
Trustee (subject to the satisfaction of the Rating Agency Condition), except in
the case of assignment by the Issuer to (i) an entity that is a successor to the
Issuer permitted under the Indenture, in which case such successor organization
shall be bound hereunder and by the terms of said assignment in the same manner
as the Issuer is bound hereunder and thereunder or (ii) the Trustee as
contemplated by the Indenture (and, in connection therewith, the Collateral
Manager agrees to be bound by Article 15 of the Indenture).  In the event of any
assignment by the Issuer, the Issuer shall use its best efforts to cause its
successor to execute and deliver to the Collateral Manager such documents as the
Collateral Manager shall consider reasonably necessary to effect fully such
assignment.  The Collateral Manager hereby consents to the assignment and other
matters set forth in Article 15 of the Indenture.

 

 

24

 

--------------------------------------------------------------------------------

 

18.No Bankruptcy Petition/Limited Recourse.  The Collateral Manager covenants
and agrees that, prior to the date that is one year and one day (or, if longer,
the applicable preference period then in effect) after the payment in full of
all Notes issued by the Issuer under the Indenture, the Collateral Manager will
not institute against, or join any other Person in instituting against, the
Issuer (or any Permitted Subsidiary) or the Co‑Issuer any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
proceedings under any bankruptcy, insolvency, reorganization or similar law of
any jurisdiction; provided, however, that nothing in this provision shall
preclude, or be deemed to stop, the Collateral Manager from taking any action
prior to the expiration of the aforementioned one year and one day period (or,
if longer, the applicable preference period then in effect) in (x) any case or
proceeding voluntarily filed or commenced by the Issuer or the Co‑Issuer, as the
case may be, or (y) any involuntary insolvency proceeding filed or commenced
against the Issuer or the Co‑Issuer, as the case may be, by a Person other than
the Collateral Manager.  The Collateral Manager hereby acknowledges and agrees
that the Issuer’s obligations hereunder will be solely the corporate obligations
of the Issuer, and the Collateral Manager will not have recourse to any of the
directors, officers, employees, shareholders or affiliates of the Issuer, or any
members of the Advisory Committee, with respect to any claims, losses, damages,
liabilities, indemnities or other obligations hereunder or in connection with
any transaction contemplated hereby.  Notwithstanding any provision hereof, all
obligations of the Issuer and any claims arising from this Agreement or any
transactions contemplated by this Agreement shall be limited solely to the
Collateral Interests and the other Collateral payable in accordance with the
Priority of Payments.  If payments on any such claims from the Collateral are
insufficient, no other assets shall be available for payment of the deficiency
and, following liquidation of all the Collateral, all claims against the Issuer
and the obligations of the Issuer to pay such deficiencies shall be extinguished
and shall not thereafter revive.  The Issuer hereby acknowledges and agrees that
the Collateral Manager’s obligations hereunder shall be solely the limited
liability company obligations of the Collateral Manager, and the Issuer shall
not have any recourse to any of the members, managers, directors, officers,
employees, shareholders or Affiliates of the Collateral Manager with respect to
any claims, losses, damages, liabilities, indemnities or other obligations in
connection with any transactions contemplated hereby.  The provisions of this
Section 18 shall survive the termination of this Agreement for any reason
whatsoever.

19.Rating Agency Information.  All information and notices required to be
delivered to the Rating Agencies pursuant to this Agreement or requested by the
Rating Agencies in connection herewith, shall first be provided in electronic
format to the 17g-5 Information Provider in compliance with the terms of the
Indenture (who shall post such information to the 17g-5 Website in accordance
with Section 14.13 of the Indenture).

Each party hereto, insofar as it may communicate with any Rating Agency pursuant
to any provision of this Agreement, each other party to this Agreement, agrees
to comply (and to cause each and every sub‑servicer, subcontractor, vendor or
agent for such Person and each of its officers, directors and employees to
comply) with the provisions relating to communications with the Rating Agencies
set forth in this Section 19 and shall not deliver to any Rating Agency any
report, statement, request or other information relating to the Notes or the
Collateral Interests other than in compliance with such provisions.

 

 

25

 

--------------------------------------------------------------------------------

 

None of the foregoing restrictions in this Section 19 prohibit or restrict oral
or written communications, or providing information, between the Collateral
Manager, on the one hand, and any Rating Agency, on the other hand, with regard
to (i) such Rating Agency’s review of the ratings, if any, it assigns to such
party, (ii) such Rating Agency’s approval, if any, of such party as a commercial
mortgage master, special or primary servicer or (iii) such Rating Agency’s
evaluation of such party’s servicing operations in general; provided, however,
that such party shall not provide any information relating to the Notes or the
Collateral Interests to any Rating Agency in connection with any such review and
evaluation by such Rating Agency unless (x) borrower, property or deal specific
identifiers are redacted; or (y) such information has already been provided to
the 17g‑5 Information Provider and has been uploaded onto the 17g‑5 Website.

20.Miscellaneous.  (a) This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York without regard to the
conflict of laws principles thereof.  With respect to any suit, action or
proceedings relating to this Agreement (“Proceedings”), each party irrevocably
(i) submits to the nonexclusive jurisdiction of the courts of the State of New
York and the United States District Court located in the Borough of Manhattan in
New York City and (ii) waives any objection that such party may have at any time
to the laying of venue of any Proceedings brought in any such court, waives any
claim that such Proceedings have been brought in an inconvenient forum and
further waives the right to object, with respect to such Proceedings, that such
court does not have any jurisdiction over such party.  Nothing in this Agreement
precludes either party from bringing Proceedings in any other jurisdiction, nor
shall the bringing of Proceedings in any one or more jurisdictions preclude the
bringing of Proceedings in any other jurisdiction.  The Collateral Manager
irrevocably consents to the service of any and all process in any action or
proceeding by the mailing or delivery of copies of such process in accordance
with Section 16 above to the Collateral Manager at the Collateral Manager’s
address set forth in Section 16, or such other address as the Collateral Manager
may advise the Issuer in writing.  The Issuer consents to the service of any and
all process in any action or proceeding by the mailing or delivery of copies of
such process to c/o Maples Fiduciary Services (Delaware) Inc., Suite 302, 4001
Kennett Pike, County of New Castle, Wilmington, Delaware 19807 (and any
successor entity), as its authorized agent to receive and forward on its behalf
service of any and all process which may be served in any such suit, action or
proceeding in any such court and agrees that service of process upon Maples
Fiduciary Services (Delaware) Inc. shall be deemed in every respect effective
service of process upon it in any such suit, action or proceeding and shall be
taken and held to be valid personal service upon it.  Each party hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

(b)The captions in this Agreement are included for convenience only and in no
way define or limit any of the provisions hereof or otherwise affect their
construction or effect.

(c)In the event any provision of this Agreement shall be held invalid or
unenforceable by any court of competent jurisdiction, such holding shall not
invalidate or render unenforceable any other provision hereof.

 

 

26

 

--------------------------------------------------------------------------------

 

(d)This Agreement (including Exhibit A attached hereto) may be modified without
the prior written consent of the Trustee, the Note Administrator or the Holders
of Notes to correct any inconsistency or cure any ambiguity or mistake or to
provide for any other modification that does not materially and adversely affect
the rights of any Noteholder or holder of the Preferred Shares.  Any other
amendment of this Agreement (including Exhibit A attached hereto) shall require
the prior written consent of a majority by outstanding principal amount of each
Class of Noteholders and a Majority of Preferred Shareholders that would be
materially and adversely affected by such proposed amendment.

(e)This Agreement constitutes the entire understanding and agreement between the
parties hereto and supersedes all other prior and contemporaneous understandings
and agreements, whether written or oral, between the parties hereto concerning
this subject matter (other than the Indenture).

(f)The Collateral Manager hereby agrees and consents to the terms of
Section 15.1(f) of the Indenture applicable to the Collateral Manager and shall
perform any provisions of the Indenture made applicable to the Collateral
Manager by the Indenture as required by Section 15.1(f) of the Indenture.  The
Collateral Manager agrees that all of the representations, covenants and
agreements made by the Collateral Manager herein are also for the benefit of the
Trustee, the Note Administrator, the Noteholders and the Holders of the
Preferred Shares.

(g)This Agreement may be executed in any number of counterparts, each of which
so executed shall be deemed an original, but all such counterparts shall
together constitute one and the same instrument.

(h)The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “but not limited to.”

(i)Subject to the last sentence of the penultimate paragraph of Section 1
hereof, in the event of a conflict between the terms of this Agreement and the
Indenture, including with respect to the obligations of the Collateral Manager
hereunder and thereunder, the terms of this Agreement shall be controlling.

(j)No failure or delay on the part of any party hereto to exercise any right or
remedy under this Agreement shall operate as a waiver thereof, and no waiver
shall be effective unless it is in writing and signed by the party granting such
waiver.

(k)This Agreement is made solely for the benefit of the Issuer, the Collateral
Manager, the Note Administrator and the Trustee, on behalf of the Noteholders
and the Holders of the Preferred Shares, their successors and assigns, and no
other person shall have any right, benefit or interest under or because of this
Agreement.

(l)The Collateral Manager hereby irrevocably waives any rights it may have to
set off against the Collateral.

(m)No Noteholder or Holder of any Preferred Share is a third party beneficiary
under this Agreement for any purpose or has any independent rights hereunder.

[SIGNATURE PAGES FOLLOW]

 

 

 

27

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective authorized representatives as of the day and year first
above written,

 

 

TRTX 2019-FL3 ISSUER, LTD.,

 

as Issuer

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

TRTX 2019-FL3 – Collateral Management Agreement

--------------------------------------------------------------------------------

 

 

TPG RE FINANCE TRUST MANAGEMENT, L.P.,

 

as Collateral Manager

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

TRTX 2019-FL3 – Collateral Management Agreement

--------------------------------------------------------------------------------

 

EXHIBIT A

Advisory Committee Guidelines

1.

General.

If, at any time after and excluding the Closing Date, the Collateral Manager
desires to direct a Restricted Transaction, before effecting such trade, it
shall first present such Restricted Transaction to the Advisory Committee for
(1) review and prior approval and (2) a determination by the Advisory Committee
that such Restricted Transaction is on terms (including, but not limited to, the
purchase price) substantially as favorable to the Issuer as would be the case if
such transaction were effected with Persons not so affiliated with the
Collateral Manager or any of its Affiliates, subject to a requirement that the
purchase price in respect of any Collateral Interest acquired by the Issuer from
a Seller pursuant to such a direct trade is equal to the fair market value of
such Collateral Interest.

2.

Composition of the Advisory Committee.

The Advisory Committee must be comprised of at least one person (which may be an
individual or an entity), who is not an Affiliate of the Collateral Manager
(each such person, an “Independent Member”).

The Advisory Committee also may have one or more members appointed by the
Collateral Manager and employed by the Collateral Manager or an Affiliate
thereof (each such person, an “Affiliated Member”).

3.

Requisite Experience.

Each member of the Advisory Committee must at the time of appointment and at all
relevant times thereafter have Requisite Experience.

The Collateral Manager and the Issuer will have the right to accept a
representation and warranty from a member regarding its Requisite Experience, in
the absence of actual knowledge by a responsible officer of the Collateral
Manager to the contrary.

“Requisite Experience” means experience as a sophisticated investor, including,
without limitation, in fixed income investing (directly and/or through
investment vehicles) and/or substantial experience and knowledge in and of the
commercial real estate loan market and related investment arenas, such that the
relevant Advisory Committee member believes that it is capable of determining
whether or not to participate in Advisory Committee decisions on the basis of
the provisions described herein.  Such person need not be a professional loan
investor or loan originator.

4.

Appointment of Initial Members of the Advisory Committee.

The initial members of the Advisory Committee may be appointed by the Collateral
Manager.

 

Exh. A‑1

 

--------------------------------------------------------------------------------

 

5.

Removal of Independent Members of the Advisory Committee; Replacement of
Independent Members of the Advisory Committee.

A Majority of the Controlling Class (excluding any Notes held by the Collateral
Manager, any of its Affiliates or any funds (other than the Issuer) managed by
the Collateral Manager or its Affiliates) shall have the right to remove any
member of the Advisory Committee.

Any replacement Independent Member shall be selected by the Collateral Manager
and must be approved by a Majority of the Controlling Class.

Any replacement Affiliated Member shall be appointed by the Collateral Manager.

The Collateral Manager will have the right to remove an Independent Member for
“cause,” but such removal will be subject to the appointment of a successor
Independent Member.  For this purpose, “cause” will be defined narrowly (in an
agreement to be entered into among each member of the Advisory Committee, the
Collateral Manager and the Issuer) to mean failure to comply with the terms
governing the Advisory Committee, subject to any applicable grace and cure
periods.

The Collateral Manager will have the right to remove any Affiliated Member at
any time and in its sole discretion (with or without cause), and such removal
will not be subject to the appointment of any successor Affiliated Member.

6.

Term; Resignation of Members of the Advisory Committee.

Each member of the Advisory Committee will serve until it resigns, dies or is
removed or until all of the Collateral Interests have been sold and the lien of
the Indenture in respect thereto has been released, in each case as more
particularly described in an agreement to be entered into between each member of
the Advisory Committee and the Issuer.

Each member of the Advisory Committee will have the right to resign at any time,
and such resignation will not be subject to the appointment of a replacement
member.

7.

Approval Process.

If the Collateral Manager wants the Issuer to consider a Restricted Transaction,
the Collateral Manager will give notice of the proposed Restricted Transaction
to the members of the Advisory Committee.  The notice will contain the request
by the Collateral Manager for the Advisory Committee’s consent to the Restricted
Transaction.  The notice will be accompanied by:

•

an investment memorandum; and

•

an underwriting analysis, in form and substance as the Collateral Manager or its
affiliates would use in connection with its underwriting and approval of a loan
similar to the Collateral Interests, including any analysis, reports or
documents delivered to the related credit committee (the “Review Materials”).

Exh. A‑2

--------------------------------------------------------------------------------

 

The investment memorandum (a) will be a reasonably detailed (anticipated to be
approximately two pages) description of the proposed investment, the issuer
thereof and related information and (b) will include information about the
identity of any Affiliated Person involved in the proposed investment and the
capacity in which it will be acting and a narrative about why, in the judgment
of the Collateral Manager, the investment is appropriate to be purchased or sold
by the Issuer, as the case may be.  The notice will contain the Collateral
Manager’s offer to provide additional information as requested to the Advisory
Committee.

8.

Unanimous Written Consent.

Regardless of the composition of the Advisory Committee, each Restricted
Transaction must be approved in writing by each member of the Advisory
Committee. The Advisory Committee will have no less than 10 Business Days after
receipt of the Review Materials and any other information requested by the
Advisory Committee to review such Restricted Transaction.

The members of the Advisory Committee are under no obligation to consent to a
Restricted Transaction.

•

If all of the members of the Advisory Committee approve a Restricted Transaction
in writing, the Issuer will effect it at the option of the Collateral Manager.

•

If the members of the Advisory Committee notify the Collateral Manager that the
Advisory Committee will not approve the Restricted Transaction, the Issuer will
not affect the Restricted Transaction.

If at any time the Advisory Committee does not have at least one Independent
Member or any member does not have Requisite Experience, the Collateral Manager
will not be permitted to use the Advisory Committee to approve any Restricted
Transaction.

9.

Indemnification; Compensation.

Each Independent Member shall receive arm’s length compensation by the Issuer
for serving on the Advisory Committee as agreed between such member and the
Issuer.  Any such payment shall be payable by the Issuer as part of its expenses
in accordance with the Priority of Payments (or, in the case of any amounts due
on the Closing Date, from the gross proceeds of the sale of the Notes).

Pursuant to an agreement to be entered into between each member of the Advisory
Committee and the Issuer, each member of the Advisory Committee will be entitled
to indemnification from the Issuer and broad exculpation provisions, i.e., no
liability except for such member’s willful misconduct or fraud.

10.

Amendment.

These Advisory Committee Guidelines may not be amended without the prior written
consent of the Independent Member.

Exh. A‑3